DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response submitted November 3, 2022, has been received.  The amendment of claim 1; and addition of new claims 11-15, is acknowledged.  The arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, and 15, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2005/0189846 (“Saito”) in view of U.S. Patent Pub. 2005/0237132 (“Sano”).
Claim 1
Saito discloses a piezoelectric thin film device comprising: a first electrode layer (electrode 102); a piezoelectric thin film laminated directly on the first electrode layer (Fig. 1, piezoelectric film 103); and a second electrode layer laminated on the piezoelectric thin film (electrode 104), wherein the first electrode layer is a lower electrode layer, the second electrode layer is an upper electrode layer, the piezoelectric thin film is held between the first electrode layer and the second electrode layer (Fig. 1), the first electrode layer has a face-centered cubic lattice structure and the piezoelectric thin film has a wurtzite structure (paragraph [0034], wurtzite piezoelectric layer, face centered electrode).
Saito discloses an electrode of combinations of at least one of platinum and iridium amongst other materials but does not appear to explicitly disclose the first electrode layer includes an alloy composed of two or more metal elements.
Sano discloses an alloy electrode of platinum-iridium (paragraph [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the first electrode layer includes an alloy composed of two or more metal elements, as it has been recognized that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144. In this case, both platinum and iridium have been recognized in the art as suitable in combinations as electrode materials.

Claim 2
Saito in view of Sano discloses the piezoelectric thin film device according to claim 1, wherein the alloy includes two or more elements selected from the group consisting of Pt, Ir, Au, Rh, Pd, Ag, Ni, Cu, and Al (Sano, paragraph [0093], platinum-iridium). 

Claim 3
Saito in view of Sano discloses the piezoelectric thin film device according to claim 2, wherein the alloy is represented by any of the following Chemical Formula 3A, Chemical Formula 3B, Chemical Formula 3C, and Chemical Formula 3D; and the piezoelectric thin film includes aluminum nitride (Saito, paragraph [0034], aluminum nitride).
	Saito in view of Sano discloses several electroding materials including palladium and iridium and platinum (Saito, paragraph [0035]) but does not appear to explicitly disclose Pd(1-x)Nix Chemical Formula 3A where in the Chemical Formula 3A, 0.03<x<0.46; Pd(1-x)Irx Chemical Formula 3B where in the Chemical Formula 3B, 0.20<x<l.0; ACTIVE. 122184557.01ATTORNEY DOCKET NO.: 200357-0084-00-US-594575 Application No.: New Page 3 Ir(l-x)Nix Chemical Formula 3C where in the Chemical Formula 3C, 0<x<0.35; and Pt(l-x )Nix Chemical Formula 3D where in the Chemical Formula 3D, 0.11<x<0.50. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated alloys of platinum or palladium for the electrode, into the device of Saito in view of Sano, as it has been generally accepted that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated compositions of Pd(1-x)Nix Chemical Formula 3A where in the Chemical Formula 3A, 0.03<x<0.46; Pd(1-x)Irx Chemical Formula 3B where in the Chemical Formula 3B, 0.20<x<l.0; ACTIVE. 122184557.01ATTORNEY DOCKET NO.: 200357-0084-00-US-594575 Application No.: New Page 3 Ir(l-x)Nix Chemical Formula 3C where in the Chemical Formula 3C, 0<x<0.35; and Pt(l-x )Nix Chemical Formula 3D where in the Chemical Formula 3D, 0.11<x<0.50, as it has been accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  In this case, one would have been motivated to promote adhesion and reducing delamination between the layers by selecting a close matched alloy lattice for the electrode layers.

Claim 4
Saito in view of Sano discloses the piezoelectric thin film device according to claim 2.
Saito in view of Sano discloses several electroding materials including palladium and iridium and platinum (Saito, paragraph [0035]) but does not appear to explicitly disclose wherein the alloy is represented by any of the following Chemical Formula 4A, Chemical Formula 4B, Chemical Formula 4C, Chemical Formula 4D, Chemical Formula 4E, and Chemical Formula 4F; and the piezoelectric thin film includes zinc oxide: Ag(l-y)Pdy Chemical Formula 4A where in the Chemical Formula 4A, 0.26<y<1.0; Ag(l-y)Niy Chemical Formula 4B where in the Chemical Formula 4B, 0.09<y<0.37; Au(1-y)Pdy Chemical Formula 4C where in the Chemical Formula 4C, 0.10<y<0.97; Au(1-y)Niy Chemical Formula 4D where in the Chemical Formula 4D, 0.04<y<0.33; Pt(l-y)Pdy Chemical Formula 4E where in the Chemical Formula 4E, 0<y<0.80; and Pt(1-y)Niy Chemical Formula 4F where in the Chemical Formula 4F, 0<y<0.07. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated alloys of platinum with palladium for the electrode, into the device of Saito in view of Sano, as it has been generally accepted that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated compositions of the alloy is represented by any of the following Chemical Formula 4A, Chemical Formula 4B, Chemical Formula 4C, Chemical Formula 4D, Chemical Formula 4E, and Chemical Formula 4F; and the piezoelectric thin film includes zinc oxide: Ag(l-y)Pdy Chemical Formula 4A where in the Chemical Formula 4A, 0.26<y<1.0; Ag(l-y)Niy Chemical Formula 4B where in the Chemical Formula 4B, 0.09<y<0.37; Au(1-y)Pdy Chemical Formula 4C where in the Chemical Formula 4C, 0.10<y<0.97; Au(1-y)Niy Chemical Formula 4D where in the Chemical Formula 4D, 0.04<y<0.33; Pt(l-y)Pdy Chemical Formula 4E where in the Chemical Formula 4E, 0<y<0.80; and Pt(1-y)Niy Chemical Formula 4F where in the Chemical Formula 4F, 0<y<0.07, as it has been accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  In this case, one would have been motivated to promote adhesion and reducing delamination between the layers by selecting a close matched alloy lattice for the electrode layers.

Claim 5
Saito in view of Sano discloses the piezoelectric thin film device according to claim 1, wherein the alloy includes elements selected from the group consisting of Pt, Ir, Au, Rh, Pd, Ag, Ni, Cu, and Al (paragraph [0093], platinum-iridium).
	Saito in view of Sano discloses using a single element or two or more elements (paragraphs [0081, 0093]) but does not appear to explicitly disclose selecting three or more elements from the group.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated additional elements such that three or more elements are selected, as it has been generally accepted that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.

Claim 6
Saito in view of Sano discloses the piezoelectric thin film device according to claim 5.
Saito in view of Sano discloses several electroding materials including palladium and iridium and platinum (Saito, paragraph [0035]) but does not appear to explicitly disclose wherein the alloy is represented by any one of the following Chemical Formula 6A and Chemical Formula 6B; and the piezoelectric thin film includes aluminum nitride: PdxNiyIrz Chemical Formula 6A where in the Chemical Formula 6A, 0 <x<0.97, 0<y<0.46, and 0<z<1.0; and PdxNiyPtz Chemical Formula 6B where in the Chemical Formula 6B, 0<x<0.97, 0.03<y<0.5, and 0<z<0.89. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated compositions of the alloy is represented by any one of the following Chemical Formula 6A and Chemical Formula 6B; and the piezoelectric thin film includes aluminum nitride: PdxNiyIrz Chemical Formula 6A where in the Chemical Formula 6A, 0 <x<0.97, 0<y<0.46, and 0<z<1.0; and PdxNiyPtz Chemical Formula 6B where in the Chemical Formula 6B, 0<x<0.97, 0.03<y<0.5, and 0<z<0.89, as it has been accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  In this case, one would have been motivated to promote adhesion and reducing delamination between the layers by selecting a close matched alloy lattice for the electrode layers.

Claim 7
Saito in view of Sano discloses the piezoelectric thin film device according to claim 5.
Saito in view of Sano discloses several electroding materials including palladium and iridium and platinum (Saito, paragraph [0035]) but does not appear to explicitly disclose wherein the alloy is represented by any of the following Chemical Formula 7A, Chemical Formula 7B, and Chemical Formula 7C; and the piezoelectric thin film includes zinc oxide: PdxNiyPtz Chemical Formula 7A where in the Chemical Formula 7A, 0<x<0.80, 0<y<0.07, and 0.2<z<1.0; PdxNiyAgz Chemical Formula 7B where in the Chemical Formula 7B, 0<x<0.96, 0<y<0.37, and 0.04<z<0.91; and PdxNiyAuz Chemical Formula 7C ACTIVE. 122184557.01ATTORNEY DOCKET NO.: 200357-0084-00-US-594575 Application No.: New Page 5 where in the Chemical Formula 7C, 0<x<0.97, 0<y<0.33, and 0.03<z<0.96. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated compositions the alloy is represented by any of the following Chemical Formula 7A, Chemical Formula 7B, and Chemical Formula 7C; and the piezoelectric thin film includes zinc oxide: PdxNiyPtz Chemical Formula 7A where in the Chemical Formula 7A, 0<x<0.80, 0<y<0.07, and 0.2<z<1.0; PdxNiyAgz Chemical Formula 7B where in the Chemical Formula 7B, 0<x<0.96, 0<y<0.37, and 0.04<z<0.91; and PdxNiyAuz Chemical Formula 7C ACTIVE. 122184557.01ATTORNEY DOCKET NO.: 200357-0084-00-US-594575 Application No.: New Page 5 where in the Chemical Formula 7C, 0<x<0.97, 0<y<0.33, and 0.03<z<0.96, as it has been accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  In this case, one would have been motivated to promote adhesion and reducing delamination between the layers by selecting a close matched alloy lattice for the electrode layers.

Claim 8
Saito in view of Sano discloses the piezoelectric thin film device according to claim 1, wherein a (111) plane of the face-centered cubic lattice structure of the first electrode layer is oriented in a normal direction of an interface between the first electrode layer and the piezoelectric thin film (Saito, paragraphs [0034]). 

Claim 9
Saito in view of Sano discloses the piezoelectric thin film device according to claim 1.
Saito in view of Sano discloses using an approximately matched lattice structure between the electrode and piezoelectric layer (Sano, paragraph [0156]) but does not appear to explicitly disclose wherein a degree of lattice mismatch between the first electrode layer and the piezoelectric thin film is 0% or more and 2% or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a degree of lattice mismatch between the first electrode layer and the piezoelectric thin film is 0% or more and 2% or less, as it has been accepted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.  In this case, one would have been motivated to minimize the amount of lattice mismatch for the purpose of promoting adhesion/reducing cracking and delamination between the layers.

Claim 10
Saito in view of Sano discloses the piezoelectric thin film device according to claim 1, wherein a content of Al in the first electrode layer is 0 atomic% or more and less than 90 atomic% (Sano, paragraph [0093], platinum iridium alloy does not contain aluminum).

Claim 13
Saito in view of Sano discloses the piezoelectric thin film device according to claim 1.
Saito does not appear to explicitly disclose wherein a full width at half maximum of a rocking curve of a (002) plane of the piezoelectric thin film is 2.0° or less.  
Sano discloses a similar piezoelectric film including a full width at half maximum of a rocking curve of a (002) plane of the piezoelectric thin film is 2.0° or less (paragraph [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a full width at half maximum of a rocking curve of a (002) plane of the piezoelectric thin film is 2.0° or less, as disclosed by Sano, into the device of Saito in view of Sano, for the purpose of providing high resonance characteristics (Sano, paragraph [0096]).

Claim 15
Saito in view of Sano discloses the piezoelectric thin film device according to claim 1, wherein the piezoelectric thin film covers the entire surface of the first electrode layer (Saito, Fig. 1).

Allowable Subject Matter
Claims 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to a piezoelectric thin film device having a wurtzite structure and electrode with FCC structure.  The cited art, U.S. Patent Pub. 200/50189846 (“Saito”) in view of U.S. Patent Pub. 2005/0237132 (“Sano”), discloses a similar piezoelectric thin film device having a wurtzite structure and electrode with FCC structure.  However, the cited art does not appear to explicitly disclose or suggest a free energy change ΔG in an oxidation reaction of the alloy is a negative value and - 226.81 kJ/mol or more; wherein an insulation resistivity of the piezoelectric thin film to which an electric field of 1 Vµm is applied is 1.0x103Ωcm or more; or wherein a piezoelectric constant d33 of the piezoelectric thin film is 6.0 pC/N or more.  Thus, the specific piezoelectric device characteristics as required by the claims is not provided by the cited art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853